DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach or suggest --in the context of the claims-- the features:
forming a protective insulating layer and an overlapping layer from inside the metal layer by performing a heat treatment process on the substrate, 
wherein the overlapping layer overlaps the protective insulating layer, and wherein at least a portion of the overlapping layer directly contacts the protective insulating layer; 
exposing the protective insulating layer and 
forming a gate electrode by partially removing the overlapping metal layer, 
wherein a first section of the protective insulating layer directly contacts the active layer, 
wherein a second section of the protective insulating layer directly contacts the gate electrode, and 
wherein a third section of the protective insulating layer is directly connected to each of the first section of the protective insulating layer and the second section of the protective insulating layer after the portion of Page 2 of 9Appl. No. 17/159,008the overlapping layer is removed; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the penultimate line of claim 1, before the word “active” insert “the” to clarify correct antecedent basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814